ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C At a Special Meeting of the security holders of John Hancock Trust (the Trust) held October 19, 2009, shareholders of each of five series or funds of JHT - the Emerging Small Company Trust, Global Allocation Trust, Global Real Estate Trust, International Small Cap Trust and Mid Cap Intersection Trust (each, an "Acquired Fund"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Fund into the corresponding JHT fund listed below: Aquired Funds Corresponding Aquiring Funds Emerging Small Company Trust Smaller Company Growth Trust Global Allocation Trust Lifestyle Balanced Trust Global Real Estate Trust Real Estate Securities Trust International Small Cap Trust International Small Company Trust Mid Cap Intersection Trust Mid Cap Index Trust To approve an Agreement and Plan of Reorganization providing for the combination of the Emerging Small Company Trust into the Smaller Company Growth Trust. For 5,999,800.992 Against 280,551.177 Abstain 609,511.175 To approve an Agreement and Plan of Reorganization providing for the combination of the Global Allocation Trust into the Lifestyle Balanced Trust. For 23,223,771.692 Against 906,571.125 Abstain 1,642,624.202 To approve an Agreement and Plan of Reorganization providing for the combination of the Global Real Estate Trust into the Real Estate Securities Trust. For 2,236,481.909 Against 0 Abstain 421,322.491 To approve an Agreement and Plan of Reorganization providing for the combination of the International Small Cap Trust into the International Small Company Trust. For 11,754,771.138 Against 554,688.545 Abstain 938,627.150 To approve an Agreement and Plan of Reorganization providing for the combination of the Mid Cap Intersection Trust into the Mid Cap Index Trust. For 1,740,601.022 Against 30,295.364 Abstain 160,536.193 - 2 -
